                                                      U.S. Department of Justice
                                                                                              Page 1
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      October 8, 2020

BY ECF
The Honorable Richard J. Sullivan
United States Circuit Judge
40 Foley Square
New York, New York 10007

       Re:     United States v. Jawad Amir Musa, 90 Cr. 863-8 (RJS)

Dear Judge Sullivan:

         The Government writes in response to defendant Jawad Amir Musa’s supplemental
authority letter dated September 25, 2020, citing United States v. Brooker (Zullo), No. 19-3218-
CR, 2020 WL 5739712 (2d Cir. Sept. 25, 2020), in support of Musa’s motion for compassionate
release. (ECF Doc No. 369). In Zullo, the Second Circuit held that “the First Step Act freed
district courts to consider the full slate of extraordinary and compelling reasons that an imprisoned
person might bring before them in motions for compassionate release.” 2020 WL 5739712, at *7.
The Government acknowledges that this holding rejects the argument made in Point I of the
Government’s brief (ECF Doc. No. 311) that the Bureau of Prisons (“BOP”) retains sole authority
to determine whether a reason is “extraordinary and compelling” under the catchall provision of
the Sentencing Guidelines, U.S.S.G. § 1B1.13 app. note. 1(D). The Government respectfully
maintains, however, that the Court should exercise the very discretion recognized in Zullo to deny
Musa’s motion for the reasons set forth in Points II and III of the Government’s brief — namely,
because the reasons that Musa has proffered are not “extraordinary and compelling,” and because
Musa’s forgery of a letter by senior BOP official is a fraud on the Court.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York


                                              by:
                                                      Alexander Li
                                                      Danielle Sassoon
                                                      Assistant United States Attorneys
                                                      (212) 637-2265/-1115

cc:    John Gleeson, Esq. (via ECF)
